                        Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 1 of 14



                                       UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MASSACHUSETTS

        PHILIPS NORTH AMERICA LLC,

                               Plaintiff,

                   v.                                             Civil Action No. 1:19-cv-11586-IT
        FITBIT, INC.,

                               Defendant.


                                    SUPPLEMENTAL JOINT STATUS REPORT


                   After the Scheduling Hearing, pursuant to the Court’s request, Fitbit contacted Philips

        regarding scheduling. Among other things, the parties met and conferred concerning a procedure

        for addressing Fitbit’s Motion for Partial Summary Judgment of Invalidity under 35 U.S.C. §112

        directed to one claim element of the ‘007 patent1 (“MSJ motion”). Dkt. 44. However, the parties

        have been unable to agree on an approach for resolving Fitbit’s indefiniteness arguments in this

        case.

                   Fitbit’s introductory statement

                   Fitbit’s counsel can sum up the actions requested from the Court in this document as

        follows:

                  Fitbit does not want to divert the Court from what Fitbit believes is the best use of
                   judicial resources of this Court: determination that the asserted claims of the patents in
                   suit are patent ineligible as abstract ideas. Fitbit requests a hearing on its case-dispositive
                   motion to dismiss at the Court’s convenience.

                  Fitbit properly filed its MSJ motion that is distinct from run-of-the-mill claim
                   construction issues. The claims of the ’007 patent are indefinite—there is no cure for
                   that. It involves a legal issue that is cabined by the four corners of the specification. As
                   the motion makes clear, resort to expert testimony or extrinsic evidence cannot be used to

        1
         Fitbit expressly previewed this MSJ motion in the initial case management Joint Statement filed
        November 25, 2019 (Dkt 23 p.4.)



4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 2 of 14



                   remedy the unique legal flaw.2 The 15 page, concise motion should be granted and a
                   hearing is not necessary unless the Court desires. However, Fitbit does not want the MSJ
                   motion to detract the Court from the pending motions to dismiss.

                  Fitbit needs additional time to comply with the local patent rule document production due
                   to the amount of legacy products at issues. Fitbit will have code available for inspection
                   pursuant to the protective order and will produce the majority of documents by the
                   current deadline. Fitbit will make available any additional code or produce additional
                   documents on a rolling basis as soon thereafter as practicable.


                   Philips’ introductory statement

                   Philips opposes supplemental briefing of a single indefiniteness argument while claim

        construction proceeds in parallel, especially when Fitbit has suggested that it has other

        indefiniteness arguments that it apparently plans to raise—separately briefing all these issues is

        the opposite of the “streamlining” that Fitbit suggests would be obtained by separately briefing

        its motion—and the suggestion that claim construction is irrelevant to Fitbit’s indefiniteness

        arguments runs counter to both logic and Federal Circuit precedent.3 Fitbit is also wrong in

        arguing that expert testimony is irrelevant to indefiniteness. First, it can be relevant to claim

        construction, which would inherently weigh on indefiniteness. Second, both Federal Circuit and

        this district have stressed that whether a means-plus-function claim is supported by the

        specification is a question to be considered from the perspective of a person of ordinary skill in




        2
          Dkt. 44, p. 7 (“Indeed, ‘the testimony of one of ordinary skill in the art cannot supplant the total
        absence of structure from the specification.’” quoting Default Proof Credit Card Sys., Inc. v.
        Home Depot U.S.A., 412 F.3d 1291, 1302–03 (Fed. Cir. 2005)).
        3
          See Lockheed Martin Corp. v. Space Systems/Loral, Inc., 324 F.3d 1308, 1319 (Fed. Cir. 2003)
        (“Once a court establishes that a means-plus-function limitation is at issue, it must identify and
        construe that limitation, thereby determining what the claimed function is, and what structures
        disclosed in the written description correspond to the ‘means’ for performing that function.”)


                                                          -2-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 3 of 14



        the art and have relied on expert testimony—including when determining whether any

        algorithms (if necessary) are disclosed.4

                   There is little merit to Fitbit’s argument that its MSJ argument is wholly separate from

        claim construction, or that separately briefing the issue would be the most efficient way to

        proceed. Philips suggests that all the claim construction issues should be raised in an orderly

        and efficient manner through the already scheduled claim construction process.

                   With respect to the Motion to Dismiss, Philips believes that the Court has more than

        sufficient information and does not need a hearing on a matter that is focused on the pleadings,

        which are to be taken as true at this stage of the litigation.

                   With regard to Fitbit’s request for additional time to produce documents in accordance

        with the local rules, Fitbit

                   An explanation of the parties’ positions follow. For the Court’s convenience, Exhibit A

        includes a table summarizing the parties’ positions.



                                             Explanation of the Parties’ Positions

             1. MSJ Motion

                      a. Fitbit’s Position

                   Fitbit’s position is simple: briefing for the pending MSJ motion should be completed with

        a two-week extension and heard at the Court’s convenience. Fitbit has no objection to the

        hearing occurring on the same day as the Markman hearing (August 6) or at an earlier time if the




        4
         See, e.g., AllVoice Computing PLC v. Nuance Comms., Inc., 504 F.3d 1236, 1245-1246 (Fed.
        Cir. 2007) and Michael Sandborn & Mark Sandborn Partnership v. Avid Tech., Inc., 53
        F.Supp.3d 468, 481-482 (D. Mass. 2014).


                                                          -3-
4845-2843-1033.6
                      Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 4 of 14



        Court prefers.5 Indeed, a ruling in Fitbit’s favor would moot the need for the Court to even

        consider any other claim construction issues on the ’007 patent.

                   Fitbit’s proposal also provides the Court with the opportunity to delay consideration of

        the MSJ motion to focus exclusively on the pending, case dispositive Motion to Dismiss. The

        Motion to Dismiss demonstrates that the patents-in-suit are directed to patent-ineligible subject

        matter. Fitbit respectfully submits that resolution of this case dispositive motion would be the

        most efficient use of the Court’s resources for this case.

                   With respect to the MSJ motion, Fitbit filed it and Philips should respond to it (rather

        than trying to evade it). At just 15 pages in length, the MSJ motion succinctly demonstrates that

        the specification of the ’007 patent fails to disclose an algorithm for a single means-plus-function

        claim element present in all asserted claims. As detailed in the MSJ motion, this failure to

        disclose cannot be cured by extrinsic evidence or expert testimony and renders each asserted

        claim invalid under 35 U.S.C. 112. 6




        5
          Fitbit acknowledges that the timing that it is proposing now differs from arguments it made at
        the status conference on March 24. In the context of explaining the rationale for the timing of
        the filing of the MSJ motion, Fitbit was mistaken in its belief that the IPR bar date was July 22,
        2020 (one year from the filing of the Complaint). Thus, in light of Samsung v. Prisua, 948 F.3d
        1342, 1350 (Fed. Cir. 2020), which many in the IP community believe impacts IPR practice,
        Fitbit believed that it was imperative to get a ruling on the MSJ before July 22, 2020. Indeed,
        there are currently CLE’s being offered addressing the impact of Samsung on IPR practice. See
        IPO’S IP CHAT CHANNEL™: Indefiniteness After Samsung v. Priusa (attached as Exhibit B).
        However, the Complaint was actually served months after its filing date. The correct IPR bar is
        actually October 2, 2019 (one year from the date of service), a fact that none of the parties
        appreciated until after the status conference. And in contrast to Philips’ representations here
        suggesting the Samsung case did not affect IPR practice, the decision is the sole topic of one of
        only four posts this year on Foley & Lardner’s (counsel for Philips) own “PTAB Trial Insights”
        blog. See https://www.foley.com/en/insights/blogs/ptab-trial-insights (“PTAB Cannot Invalidate
        Challenged Claims for Indefiniteness in an IPR”), last accessed April 2, 2020 (attached as
        Exhibit C).
        6
          Dkt. 44, p. 7.


                                                           -4-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 5 of 14



                   Rather than respond to the MSJ motion, even when Fitbit offered it a briefing extension,

        Philips seeks to avoid the motion entirely by asking this Court to dismiss it without prejudice.

        Philips’ proposal requires Fitbit to raise the issues from its MSJ motion within later claim

        construction briefing. In proposing this, Philips is trying to force Fitbit to make truncated

        arguments in a page-limited, omnibus claim construction brief.7 This proposal will deprive Fitbit

        of the chance to make (and the Court to hear) its complete argument on the issue and runs

        counter to the goals of summary judgment of streamlining cases.

                   The possibility that Fitbit may raise other, non-dispositive indefiniteness arguments in

        connection with claim construction on the four patents-in-suit should not deprive it of the

        opportunity to present fulsome dispositive arguments on the ’007 patent.8 Fitbit did not ask to be

        sued on so many patents, Philips made that choice. There is no legal basis for the relief Philips

        seeks. Indeed, its request appears to be yet another example of the vexatious litigation strategy

        that Philips is employing against Fitbit.9



        7
          Pursuant to L L.R. 7.1(b)(4), absent leave of Court, claim construction briefs are limited to 20
        pages. Philips has not offered to extend the page limit in an amount consistent with the length of
        the MSJ motion. Furthermore, in the introductory section of this Joint Statement, Philips
        characterizes the briefing on the MSJ motion as “supplemental” briefing in a further attempt to
        justify subsuming it within claim construction briefing. However, the briefing is not
        “supplemental,” it is briefing on a properly, independent motion for summary judgment.
        8
          Philips’ assertion below that there may be “serial (and potentially endless) motions for partial
        summary judgment on purportedly discrete indefiniteness issues” lacks any basis. Fitbit has and
        will continue to be respectful of the Court’s time and resources as it defends itself against serial
        litigation from Philips.
        9
          The case at bar is but one of many actions brought by Philips in its serial litigation campaign in
        multiple venues against Fitbit to increase its bargaining leverage. Philips’ current Complaint
        asserts four patents, three of which have expired and one soon to expire. Dkt. 23 at p.1. Foreign
        counterparts to three of the asserted patents in this Complaint were already found invalid in
        proceedings in Europe before Philips filed the Complaint in this action. Id. at p.8.
        When Fitbit filed the Motion to Dismiss in this case, Philips made a dramatic pivot and
        responded by filing an ITC Investigation on three totally different patents (which they could have
        filed on the same patents in suit as in the case before this Court but did not), with the hearing set
        for October 5, 2020. Philips has since filed another infringement action, this time in Germany on


                                                          -5-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 6 of 14



                   Philips has chosen to cite numerous cases below concerning the MSJ motion. It is

        unclear why. None of them prohibits a pending, patent-dispositive MSJ motion from going

        forward in parallel with the claim construction process. Fitbit is aware of no other authority that

        prohibits it. Indeed, some Court’s specifically allow construction of important claim terms to be

        considered separately from the general claim construction process.10

                   Philips’ proposal actually complicates the claim construction process by delaying a stand-

        alone issue on a single claim element that could be briefed and considered by the Court on an

        extended timeline into a more compressed period, with less pages available for briefing. On the

        other hand, Fitbit’s proposal provides Philips with additional time to prepare a response to the

        SJM motion, and additional time for the Court and staff to consider the motion, without placing

        analysis of the briefing for the SJM motion in the midst of the analysis of briefing of claim

        construction for all other patents.




        a single patent that will expire in 9 months. Fitbit perceives Philips’ litigation and commensurate
        settlement strategy over the past several years of serial (and unsuccessful) litigation against both
        Fitbit and, fellow competitor, Garmin (Garmin has a parallel case to this one in the Central
        District of California and also is a Respondent in the ITC action) in the United States and Europe
        as having one primary goal: drive up litigation costs irrespective of the merits of any
        case. Indeed Philips’ actions made is necessary for Fitbit to file a declaratory judgment action
        against Philips in N.D. Cal. on April 2, 2020, seeking a judgment that the patents asserted are not
        infringed because the expected ruling in the ITC of non-infringement is not binding on the
        District Court.
        10
           In the District of Delaware, Chief Judge Stark’s Case Management Checklist asks, “Should the
        Court consider a "super-early" limited claim construction hearing on those most important
        terms?” (Exhibit D); see also Glob. Sessions LP v. Travelocity.com, LP et al., 2011 U.S. Dist.
        LEXIS 155901 (E.D. Tex. Aug. 18, 2011) (inviting a defendant to submit a letter brief requesting
        the court to construe no more than three case-dispositive terms and noting that the court would
        then hold “an early Markman hearing on the identified case dispositive terms . . . . If the case is
        not resolved following the Court’s claim construction summary judgment rulings, a Markman
        hearing, as set forth in the Docket Control Order or at the patent status conference, will occur as
        scheduled.”)


                                                          -6-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 7 of 14



                      b. Philips’s Position

                   Philips’s position is that Fitbit’s Motion (Dkt. 43) be denied without prejudice to be

        raised in the context of claim construction, and that Fitbit identify all indefiniteness arguments

        with its initial exchange of terms for claim construction, as that would be the most efficient

        and orderly way to proceed.

                   Fitbit’s revised position since the Court’s Scheduling Conference is that combining a

        hearing on its indefiniteness motion with the scheduled Markman hearing would be appropriate,

        in part because the deadline for filing of IPRs is not until October (and not in July as Fitbit

        incorrectly stated during the March 24th conference).11 This is a striking reversal from Fitbit’s

        original demand that the Court take up its 112 motion with dispatch, not only because of the

        asserted (and incorrect) July deadline, but also because of an unsubstantiated claim that it only

        recently learned that it could not file IPRs if the claims were indefinite (which is also not

        correct).12 Regardless, Fitbit appears to have walked away from those arguments, however, still



        11
           Fitbit explains that it was not made aware of this error until March 28th, which is the day that
        counsel for Philips explained via e-mail that the deadline was in October and not July. Fitbit also
        suggests that both parties failed to appreciate the true deadline. That is not true. Fitbit raised the
        incorrect date for the first time at the scheduling conference, and counsel for Philips presumed
        that counsel had miss-spoken. Since Fitbit’s primary justification for needing to file its MSJ
        when it did was the alleged (but non-existent) change in practice before the PTAB caused by the
        Federal Circuit’s Samsung decision, that seemed like the more salient issue to address. Now that
        Samsung provides no such justification, Fitbit appears to be falling back on its mistaken
        deadlines.
                 Fitbit also points to a Foley & Lardner blog discussing the Samsung decision, yet that
        blog post simply reiterates how the Federal Circuit rejected Samsung’s arguments. It described
        no dramatic change to PTAB practice—because there was none.
        12
           IPRs have always allowed petitioners to reserve potential indefiniteness of a claim while
        nonetheless proceeding with prior art arguments. See Apple Inc. v. Agis Software Development
        LLC, IPR2018–00818, Institution Decision, paper no. 9 at 8-9, 2018 Pat. App. LEXIS 8863 at
        *11 (the applicable rules “do not require Petitioner to express its subjective belief regarding the
        correctness of its proposed claim constructions”); Western Digital Corp. v. Spex Technologies,
        IPR 2018-00084, Institution Decision, paper no. 14 at 10-12, 2018 Pat. App. LEXIS 5866 at *15-
        17 (endorsing use of patent owners construction for purposes of IPR). The Samsung case


                                                          -7-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 8 of 14



        insists that indefiniteness be briefed separately from claim construction, which still unnecessarily

        complicates and multiplies the proceedings.

                   Rather than assess the meaning of the patent claims in light of the specification, what one

        of ordinary skill in the art would understand, and other relevant extrinsic evidence in one

        comprehensive set of briefs that address claim construction and indefiniteness, Fitbit insists that

        the alleged indefiniteness of a single term in the ‘007 Patent should be briefed separately. Fitbit

        has also suggested that it has additional indefiniteness arguments that it apparently intends to

        introduce. Philips sees no benefit to the parties nor the Court in addressing serial (and

        potentially endless) motions for partial summary judgment on purportedly discrete indefiniteness

        issues. The prudent approach would be to deal with indefiniteness in concert with claim

        construction, as other courts have recognized. See Audio MPEG, Inc. v. HP Inc., 2016 WL

        7010947 at *7-8 (E.D. Va. 2016) (finding the “more prudent approach” is to address

        indefiniteness either during or after a Markman hearing); ASM Am., Inc. v. Genus, Inc., No. C-

        01-2190-EDL, 2002 WL 1892200 at *15-16 (N.D. Cal. 2002) (discussing how “indefiniteness is

        intertwined with claim construction”); Verint Sys. Inc. v. Red Box Recorders Ltd., 166 F.Supp.3d




        referenced by Fitbit at the scheduling conference merely re-affirmed what has always been true
        under the Patent Statute, namely that IPRs only address 102 and 103. See 35 U.S.C. § 311 (IPRs
        are available “only on a ground that could be raised under section 102 or 103”). As the Samsung
        decision itself acknowledges, it has always been the practice of the PTAB that it will not
        invalidate claims for indefiniteness. See Samsung v. Prisua, 948 F.3d 1342, 1350 (Fed. Cir.
        2020) (“On appeal, Samsung challenges the Board’s decision not to cancel the claims it found
        indefinite”) Contrary to Fitbit’s suggestion, Samsung actually endorsed the ability of a
        petitioner to argue indefiniteness in District Court while nonetheless pursuing an IPR petition—
        which is exactly what Fitbit alleged Samsung somehow precluded. In Samsung, the court
        remanded to the PTAB claims that, despite their indefiniteness, may still be analyzed for
        invalidity in view of the prior art. See Samsung, 948 F.3d at 1355 (remanding the question of
        invalidity due to prior art of otherwise indefinite claims back to the PTAB).




                                                          -8-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 9 of 14



        364, 376 (S.D.N.Y. 2016) (noting how “a court’s determination of the structure that corresponds

        to a particular means-plus-function limitation is indeed a matter of claim construction”) (quoting

        Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1379 (Fed. Cir. 1999)). Indeed, even

        when claim construction addresses indefiniteness issues, courts in this district have gone so far as

        to defer ruling on indefiniteness issues until well after claim construction and until a more

        complete record is developed. Koninklijke Philips Electronics N.V. v. Zoll Med. Corp., 914

        F.Supp.2d 89, 100-101 (D. Mass. 2012) (declining to rule on indefiniteness until the summary

        judgment phase as it would be a “battle of the experts” that would not be properly decided at the

        claim construction phase); Crane Security Techs., Inc. v. Rolling Optics AB, 166 F.Supp.3d 76,

        90-91 (D. Mass. 2016) (disposing of defendant’s assertions of indefiniteness that the court found

        unpersuasive at the claim construction phase, but waiting to rule on the definiteness other terms)

                   To be clear, Philips is not attempting to “evade” the motion as Fitbit alleges above.

        Philips is simply attempting to avoid unnecessary duplicative work for both its client and the

        Court, especially when the Court is trying to balance its schedule. Under Philips’s proposal,

        Philips will necessarily address all the indefiniteness issues that Fitbit intends to raise during

        claim construction briefing. Furthermore, during the meet and confer, Philips explained that it

        would be willing to agree to a reasonable number of additional pages for claim construction and

        indefiniteness briefing depending on how many terms Fitbit identified as indefinite.

        Accordingly, the page limits provide no reasoned basis to reject the most efficient path

        forward.13



        13
           Fitbit also raises various collateral proceedings on different patents that have no bearing on
        this case, but which nonetheless demonstrate Fitbit’s ongoing disregard for Philips’s intellectual
        property rights. As the parties have previously acknowledged, many of the asserted patents have
        either expired or are close to expiring, meaning that they either cannot be enforced in an ITC
        proceeding or would lead to a very limited remedy in an ITC proceeding. Meanwhile, Philips’s


                                                           -9-
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 10 of 14



             2. 101 Motion to Dismiss

                      a. Fitbit’s Position

                   Fitbit proposes the Court set an in-person hearing on the Renewed Motion to Dismiss,

        Dkt. 33 on a date convenient for the Court in mid-May 2020 or as soon as practicable thereafter.

        The motion is fully briefed and is case dispositive on the legal issue of patentability of all

        asserted patents. Fitbit believes an in-person presentation will be of greatest assistance to the

        Court in deciding the Motion to Dismiss. Surprisingly, Philips opposes setting any hearing date

        for this case dispositive motion. Fitbit believes that live argument regarding the patents-in-suit,

        will further demonstrate that Philips cannot effectively rebut Fitbit’s arguments concerning

        patent ineligible subject matter. Moreover, Fitbit believes that providing a date certain for

        hearing on the case dispositive Motion to Dismiss aid both parties in evaluating the respective

        merits of their overall global litigation positions and have a productive impact on the parties’

        global settlement discussions.

                      b. Philips’ Position

                   The Court may deny Fitbit’s Motion to Dismiss without argument, especially in light of

        the Supreme Court’s denial of cert. in regard to Berkheimer and Cellspin, and the additional

        supporting Federal Circuit decisions in Gemalto and Aatrix. The issues are fully, and

        extensively, briefed, and as a Motion to Dismiss there are no disputed facts for which argument

        would be helpful. Rather, and as Fitbit recently acknowledged during the recent scheduling

        conference, at the Motion to Dismiss stage, the Court must adopt Philips’s proposed




        foreign patents obviously can not be enforced in this case. Fitbit’s complaint about the amount
        of litigation between the parties rings hollow in light of the fact that hours after including the
        above complaints in this statement, Fitbit sued Philips in the Northern District of California,
        seeking a declaratory judgment that the patents asserted at the ITC are not infringed.


                                                        - 10 -
4845-2843-1033.6
                        Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 11 of 14



        understanding of the claims and adopt as true the facts as pled. Dkt. 56 at 29-30. To the extent

        Fitbit requests oral argument to dispute facts as pled or the understanding of the claims, that is

        both unnecessary and improper.

                   To the extent the Court believes argument to be necessary, Philips defers to scheduling

        such a hearing at the Court’s convenience.

             3. Completion of patent-related disclosures contemplated by Local Rule 16.6(d)(1) and
                (4)

                   a.       Fitbit’s Position

                   Fitbit is working diligently to collect and produce all required discovery by April 15,

        2020. Given the volume of accused products, collection is taking longer than initially expected,

        particularly as it relates to source code. Fitbit will have substantial documents available and

        prepared for production by April 15, 2020, including source code. However, the collection of

        source code may not be complete, given the scope of the infringement allegations. There are 21

        accused products, three different operating systems for running the Fitbit App (iOS, Android and

        Windows) and multiple versions of the source code. Many of the accused products are legacy

        devices that were released over 7 years ago and are no longer in production. Remote access is

        not the issue, but rather the volume and difficulty of finding anyone remaining at Fitbit who has

        knowledge of the legacy code to facilitate collection. Thus, Fitbit respectfully asks the Court to

        extend the date for compliance with Local Rule 16.6(d)(1) and (4) to May 14, 2020. Fitbit will

        continue to use best efforts to produce responsive materials by the current deadline.

                   Philips is now suggesting that it be allowed to remotely review source code. There is no

        need for this. The existing code review provisions that were approved by Philips only days ago,

        and just entered in the Protective Order dated April 2, 2020 are sufficient.




                                                          - 11 -
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 12 of 14




                      b. Philips’ Position

             During the meet and confer on Fitbit’s request for an extension of time to complete its

        document production under the Local Rules, Philips made clear that it was willing to entertain a

        reasonable extension regarding documents if Fitbit could identify with specificity what it needed

        more time to produce. Fitbit vaguely mentioned source code, but was unable to commit to

        limiting the extension of time to source code. Philips requested that Fitbit identify with

        specificity the categories of documents that it needed more time to produce, and next received

        the above proposal for a rolling production of materials that should have been produced weeks

        ago.

                   While Fitbit has not elaborated as to what, specifically, the issues are with regard to

        producing source code, to the extent those issues relate to producing source code on a stand-

        alone review computer at a remote location, Philips suggests that source code production can be

        accomplished in a manner that allows for remote reviewing while to COVID situation makes in-

        person review difficult.14 Surely Fitbit allows its engineers and software developers to access

        source code remotely, and similar means can be utilized in this litigation to allow for remote

        review of software by Philips’s experts and attorneys. Philips is happy to discuss those options




        14
          Fitbit refers to the protective order entered into in this matter as agreed to only “days ago,” but
        that is not accurate. While the parties jointly submitted the protective order earlier this week,
        that is because many weeks ago—before stay-at-home orders were issued across the U.S.—the
        parties agreed to adopt a protective order that mirrored that in the ITC. That does not justify
        maintaining procedures in this case that are unnecessary and which would needlessly hamper
        discovery given the present situation. Regardless, consistent with the agreement that a protective
        order mirror what was agreed to in the ITC the parties have been discussing the potential for
        remote source code review procedures in the ITC action as well, but have not yet come to any
        agreement.


                                                           - 12 -
4845-2843-1033.6
                   Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 13 of 14



        with Fitbit, and the parties at the end of the day may need to agree on a remote means for

        reviewing source code.

        Dated: April 3, 2020

        PHILIPS NORTH AMERICA LLC,                        FITBIT, INC.

        By its attorneys,                                 By Its Attorneys,


        /s/ Eley O. Thompson______                        /s/ Yar R. Chaikovsky
        Ruben Rodrigues (BBO 676,573)                     Yar R. Chaikovsky
        Lucas I. Silva (BBO 673,935)                      yarchaikovsky@paulhastings.com
        FOLEY & LARDNER LLP                               Dave Beckwith
        111 Huntington Avenue                             davidbeckwith@paulhastings.com
        Suite 2500                                        David Okano
        Boston, MA 02199-7610                             davidokano@paulhastings.com
        Phone: (617) 342-4000                             Radhesh Devendran
        Fax: (617) 342-4001                               radheshdevendran@paulhastings.com
        rrodrigues@foley.com                              Berkeley Fife
        lsilva@foley.com                                  berkeleyfife@paulhastings.com

        Eley O. Thompson (pro hac vice)                   PAUL HASTINGS LLP
        FOLEY & LARDNER LLP                               1117 S. California Avenue
        321 N. Clark Street                               Palo Alto, California 94304-1106
        Suite 2800                                        Telephone: 1(650) 320-1800
        Chicago, IL 60654-5313                            Facsimile: 1(650) 320-1900
        Phone: (312) 832-4359
        Fax: (312) 832-4700
        ethompson@foley.com
                                                          Jennifer B. Furey (BBO # 634174)
                                                          Andrew T. O’Connor (BBO # 664811)
                                                          GOULSTON & STORRS PC
                                                          400 Atlantic Avenue
                                                          Boston, MA 02110
                                                          Telephone: (617) 482-1776
                                                          Facsimile: (617) 574-4112
                                                          E-mail: jfurey@goulstonstorrs.com
                                                          aoconnor@goulstonstorrs.com




                                                      - 13 -
4845-2843-1033.6
                     Case 1:19-cv-11586-IT Document 60 Filed 04/03/20 Page 14 of 14




                                           CERTIFICATE OF SERVICE

                   I certify that a true copy of the above document was served on the attorney of record for

        each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

        all registered participants, and paper copies will be sent to those indicated as nonregistered

        participants.


        Dated: April 3, 2020                            By:     /s/ Yar R. Chaikovsky
                                                                Yar R. Chaikovsky (Pro Hac Vice)




4845-2843-1033.6
